Citation Nr: 0636848	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  94-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to a compensable disability rating for a skin 
disability of the face.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1971 until June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

A December 1994 supplemental statement of the case considered 
the issues of entitlement to service connection for a 
neuropsychiatric disorder claimed as post-traumatic stress 
disorder (PTSD) and entitlement to service connection for a 
nervous disorder due to exposure to Agent Orange.  However, 
the February 1997 hearing transcript indicated that a 
prehearing conference was held, at which time the veteran 
clarified the issues he was pursuing on appeal.  
Specifically, those issues are as listed on the title page of 
this decision.

These matters were previously before the Board in May 1997 
and December 2004.  On those occasions, remands were ordered 
to accomplish additional development.

The issue of entitlement to a compensable rating for a skin 
disability of the face is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's current back disability is causally related to 
active service.  

2.  The competent evidence does not demonstrate that the 
veteran's current psychiatric disability is causally related 
to active service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  A psychiatric disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court in Dingess/Hartman held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a December 2004  letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
laws pertaining to disability ratings or effective dates.  
However, this is harmless error because a subsequent April 
2006 letter included such information.  In any event, because 
the instant decision denies the veteran's service connection 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to compliance 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and post service treatment and examination.  
The Board acknowledges that the veteran claims to have 
received treatment at the VA Medical Center (VAMC) in San 
Antonio, Texas, and that such records are not associated with 
the claims folder.  However, multiple attempts have been made 
to obtain treatment reports from that facility.  Each time, 
the records office has responded indicating a negative 
search.  Therefore, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also acknowledges the veteran's statements, made at 
his February 1997 VA examination, that he was treated for his 
back disability by a private orthopedic doctor.  However, he 
could not remember his name.  At that hearing and in 
subsequent correspondence, the veteran was apprised of the 
need to identify records substantiating his claims.  In this 
regard, it is observed that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, without more information, no attempts can be 
made to locate such outstanding private records.  

Further regarding the duty to assist, the claims folder 
contains an administrative decision from the Social Security 
Administration (SSA).  Additionally, the veteran's statements 
in support of his appeal, to include testimony provided at a 
February 1997 hearing before the undersigned are affiliated 
with the claims folder.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
additional evidence that is not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's service connection claims, 
other than the San Antonio VAMC records already discussed.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a back disability, as well as for a psychiatric disability.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case as to the psychiatric claim.  Under 38 C.F.R. 
§ 3.309(a), psychoses are regarded as a chronic disease.  
Here, VA outpatient treatment records dated in January 2001 
and March 2001 reveal diagnoses of schizoaffective disorder.  
Furthermore, VA discharge summaries in July 1991 and June 
1994 showed assessments of schizophrenia.  Additionally, an 
October 2004 VA clinical record contained an impression of 
"295.70."  This is a reference to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  Under DSM-
IV, Diagnostic Code 295.70 signifies schizoaffective 
disorder.

Effective August 28, 2006, 38 C.F.R. § 3.384 lists the 
disabilities considered psychoses for the purposes of 
38 C.F.R. § 3.309(a), and such list includes schizophrenia 
and schizoaffective disorder.  Thus, presumptive service 
connection is for consideration.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of schizophrenia or schizoaffective disorder 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, an 
August 2005 VA orthopedic examination revealed a diagnosis of 
chronic low back pain, mechanical type.  Moreover, as 
detailed previously, the claims file contains several 
diagnoses of schizophrenia and schizoaffective disorder.  
Therefore, the evidence of record demonstrates current back 
and psychiatric disabilities.  As such, the first element of 
a service connection claim has been satisfied.  However, the 
remaining elements of a service connection claim have not 
been met, as will be explained below.  

With respect to the second element of service connection, in-
service incurrence, the 
veteran has stated that he had experienced back pain since 
1974.  This was indicated in an October 1989 VA report.  
Moreover, at his February 1997 hearing before the 
undersigned, the veteran stated that he fell on his back 
during active service.  (Transcript "T," at 9.)  He added 
that he was treated once in service but never received any 
diagnosis.  Per his testimony, he continued to have back pain 
at the time of discharge.  (T. at 9-10.)  Moreover, in an 
April 1992 statement in support of his claim, the veteran 
reported that he was also treated for a psychiatric 
disability (claimed as a "nervous condition") while in 
service.  However, the competent evidence of record does not 
support these contentions.  Indeed, a review of the service 
medical records does not reflect any complaints or treatment 
relating to a back or psychiatric disability.  Both the 
veteran's enlistment examination in July 1970 and his 
separation examination in May 1974 showed normal findings.  
Moreover, a report of medical history completed at the time 
of the induction examination did not mention any back or 
mental problems.  

For the foregoing reasons, the service medical records do not 
show that a back or psychiatric disability was incurred 
during active service.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current back or psychiatric 
problems are causally related to active service.  Indeed, the 
post-service medical evidence does not demonstrate any 
treatment for a psychiatric disability until 1987.  Treatment 
for a back disability is not documented until 1989.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from the veteran's separation in 1974 to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent evidence 
of record causally relates any current back or psychiatric 
disability to active duty.  In fact, with respect to the 
spine, a VA examiner reached the opposite conclusion in 
August 2005.  

In concluding that the veteran's current back problems were 
not etiologically related to active service, the VA examiner 
in August 2005 considered the veteran's medical history, 
including the absence of documented treatment in service or 
at any time prior to the late 1980s.  Because the opinion was 
offered following a review of the claims folder, and after a 
physical examination of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  The veteran himself believes that his 
current disabilities are causally related to active service, 
but he has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In denying the veteran's claims, the Board acknowledges that 
the veteran was awarded disability benefits from the SSA in 
October 1991.  At that time, he was found to be disabled as a 
result of psychiatric disability.  However, while SSA's 
factual determinations are probative, their ultimate 
conclusions are neither binding nor controlling upon VA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Indeed, a 
grant of service connection is dependent on several factors 
not considered in an SSA determination, such as a 
demonstration of an in-service disease or injury to which the 
current disability is causally related.  
 
In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed back and psychiatric 
disabilities were incurred in service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for a back disability is denied.

Service connection for a psychiatric disability is denied.


REMAND

With respect to the veteran's claim of entitlement to a 
compensable disability rating for a skin disability of the 
face, further development is required in order to satisfy 
VA's obligations under the VCAA.  Specifically, it is noted 
that the diagnostic criteria regarding disabilities of the 
skin were revised during the pendency of this appeal, 
effective August 30, 2002.  While the veteran was apprised of 
the new criteria in a January 2003 statement of the case, a 
VA dermatological examination in November 2002 did not 
consider the new criteria.  As such, the Board finds that 
another examination is necessary in order to fairly 
adjudicate the merits of the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
dermatological examination.  The VA 
examiner should state the percentage of 
the entire body is affected by the 
veteran's service connected skin 
disability of the face.  He should also 
state the percentage of exposed areas 
affected.  Additionally, the examination 
report should clearly indicate whether 
the veteran was undergoing systemic 
therapy involving corticosteroids or 
immunosuppressive drugs, and if so, state 
the total duration of therapy in the past 
12 months.  

The claims file must be reviewed in 
conjunction with the examination, and the 
examiner's report should indicate that 
such a review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


